UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7817



HARRY RICHARD HAMMAR, III,

                                              Plaintiff - Appellant,

          versus


MR. ERMAN, Doctor; MS. BANKS, Nurse; MS. READ,
Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-631-AM)


Submitted:   July 27, 2005                 Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Richard Hammar, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Harry Richard Hammar, III, appeals from the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915(e)(2) (2000).    We have reviewed

the record and the district court’s opinion, and we find that

Hammar failed to state a claim for which relief may be granted.

See Estelle v. Gamble, 429 U.S. 97 (1976).   Accordingly, we affirm

the dismissal of his complaint.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -